DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12 July 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 12 July 2021, with respect to the rejection of claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1-7, 12-14, and 16-17 has been withdrawn. 
Applicant’s remarks regarding the limitation “a first thickness of the first lamellas is smaller than a second thickness of the second lamellas” would not have been a “mere change of size” has been found persuasive, in view of the improved absorption provided by such an arrangement.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 includes the phrase “any of claims 7” where it should state “claim 7”.  Appropriate correction is required.
Claims 18 and 19 are objected to for reasons of dependency.
Allowable Subject Matter
Claims 1-8, 10-17, and 20 are allowed.
Claims 9, 18, and 20 are objected to above, but would be allowable for reasons of dependency if the above objection were to be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1 and 13, the previously cited prior art fails to show the claimed first and second grids comprising first and second lamellas, wherein a first thickness of the first lamellas is smaller than a second thickness of the second lamellas, in addition to the other claim elements. Such a modification would not have been obvious, for reasons of record as set forth by the Applicant in the remarks filed 12 July 2021.
Claims 2-8, 10-12, and 14-20 are allowable for reasons of dependency.
Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection to claims 9, 18, and 19, as set forth above.
Note: The Examiner attempted to contact Applicant’s representative to resolve this matter at the most recently provided telephone contact information (Larry Liberchuk at 914-495-9527), but was unsuccessful, as the number was indicated as out of service.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	15 July 2021